Case: 08-20599     Document: 00511051137          Page: 1    Date Filed: 03/15/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 15, 2010
                                     No. 08-20599
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

HUEY P WALTERS,

                                                   Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:05-CV-1026


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Huey Walters, Texas prisoner # 501052, was convicted in 1987 of
aggravated sexual assault and was sentenced to 60 years in prison. Walters
appeals the district court’s denial of his 28 U.S.C. § 2254 petition, arguing that
prison officials (1) had failed to award all of the good-time credits to which he
was entitled upon his completion of an education program in December 2003 and
(2) had failed to backdate the award of those credits to his sentence-begin date,


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 08-20599    Document: 00511051137 Page: 2       Date Filed: 03/15/2010
                                No. 08-20599

in violation of the Fifth Amendment’s Due Process and Ex Post Facto Clauses
and of the Fourteenth Amendment. We granted a certificate of appealability on
the first issue only. Walters v. Quarterman, No. 08-20599 (5th Cir. June 17,
2009) (unpublished).
      During the pendency of this appeal, Walters was released from prison to
mandatory supervision. As a result, Walters’s appeal has been rendered moot.
See Spencer v. Kemna, 523 U.S. 1, 7 (1998); Bailey v. Southerland, 821 F.2d 277,
278-79 (5th Cir. 1987). Accordingly, the APPEAL is DISMISSED as MOOT.
Walters’s motion to expedite the appeal is DENIED.




                                       2